 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 375 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2004 
Mr. Sherman (for himself, Mr. Wilson of South Carolina, Mr. Sessions, Mr. Cooper, Mr. Green of Texas, Mr. Bilirakis, Mr. Petri, Mr. Gillmor, Mr. Frost, Ms. Bordallo, Mr. Hall, Mr. Lantos, Mr. Schiff, Mr. Berman, Mr. McNulty, Mr. Upton, Mr. Shaw, Mr. Grijalva, Mr. Ballenger, Mr. Kildee, Mr. Hastings of Florida, Ms. Carson of Indiana, Mr. McDermott, Mr. Crane, Mr. Michaud, Mr. Matheson, Mr. Ney, Mr. Larson of Connecticut, Mr. Case, Mr. Johnson of Illinois, Mr. Turner of Texas, and Mr. Frank of Massachusetts) submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that a commemorative stamp should be issued in honor of the centennial anniversary of Rotary International and its work to eradicate polio. 
 
Whereas Rotary International, founded on February 23, 1905, is a worldwide organization of business and professional leaders that provides humanitarian service, encourages high ethical standards in all vocations, and helps build goodwill and peace in the world; 
Whereas approximately 1,200,000 Rotarians belong to more than 31,000 Rotary clubs located in 166 countries; 
Whereas the Movement for Volunteer Community Service, initiated by Rotary, has been described as one of the major developments of the 20th century, and provides a formalized spirit of community voluntarism in the United States; 
Whereas Rotarians are committed to the position that their efforts to provide educational opportunities and to meet basic human needs are essential steps to greater world understanding, goodwill, and peace; 
Whereas Rotary’s PolioPlus program to eradicate the dreaded disease of polio throughout the world has helped to vaccinate more than 2,000,000,000 children against the disease; 
Whereas Rotary is the only nongovernmental organization working in partnership with the World Health Organization, UNICEF, and the Centers for Disease Control and Prevention to achieve the goal of the total eradication of polio by 2005; 
Whereas the work of Rotary International in the eradication of polio is one of the finest humanitarian efforts by a nonprofit organization; 
Whereas there are more than 7,500 Rotary clubs in the United States, with nearly 400,000 members, who voluntarily support thousands of humanitarian and educational projects to benefit our communities; and 
Whereas Rotary International will celebrate its centennial anniversary in 2005: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)a commemorative postage stamp should be issued in honor of the centennial anniversary of Rotary International and its effort to eradicate polio; 
(2)the Citizens’ Stamp Advisory Committee of the United States Postal Service should recommend to the Postmaster General that such a stamp be issued; and 
(3)the Rotary Clubs of the United States are to be commended for 100 years of volunteer service. 
 
